EXHIBIT 10.2.4



THIRD AMENDMENT TO THE
THE FEDERAL HOME LOAN BANK OF BOSTON
THRIFT BENEFIT EQUALIZATION PLAN
(Effective January 1, 2009)


WHEREAS, the Federal Home Loan Bank of Boston (the “Bank”) has adopted and
currently maintains the Federal Home Loan Bank of Boston Thrift Benefit
Equalization Plan (the “Thrift BEP”), effective January 1, 2009; and
WHEREAS, Section 8.11 of the Thrift BEP reserves to the Board of Directors of
the Bank (the “Board”) the right to amend the Thrift BEP from time to time, in
whole or in part; and
WHEREAS, the Board has delegated to the undersigned Chief Executive Officer,
with the written concurrence of either the Chairman of the Personnel Committee
or the Chairman of the Board, the authority to make such amendments to the
Thrift BEP as he deems necessary or appropriate to comply with Section 409A of
the Internal Revenue Code and any rules or regulations promulgated thereunder;
and
WHEREAS, to provide consistency with Internal Revenue Service Notice 2010-80,
the Bank desires to amend the Thrift BEP to revise the provisions relating to
the requirement that a Participant or Beneficiary sign and return a Release to
receive benefits.
NOW, THEREFORE, Section 8.5 of the Thrift BEP is amended as set forth below,
effective January 1, 2009:


“8.5    Receipt and Release. Any payment to any Participant or Beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full satisfaction of all claims against the Bank or the Plan, and the
Administrator may require such Participant or Beneficiary, as a condition
precedent to such payment, to execute a receipt and release (a “Release”) to
such effect. If requested, such Release shall be executed by the Participant or
Beneficiary within the reasonable time period designated by the Bank (not more
than ninety (90) days) in order to assure that payments can be made within the
time period specified in the Plan, but not prior to expiration of any period
specified for revocation of such Release. If a Participant or Beneficiary does
not sign and return the Release within the specified period, he or she will
forfeit any payments contingent on the Release. If the period for signing and
returning the Release designated by the Bank extends into a later taxable year,
any payments contingent upon the Release will be made (or begin) in the later
taxable year.




--------------------------------------------------------------------------------

EXHIBIT 10.2.4

If any Participant or Beneficiary is determined by the Administrator to be
incompetent by reason of physical or mental disability (including minority) to
give a valid receipt and release, the Administrator may cause the payment or
payments becoming due to such person to be made to another person for his or her
benefit without responsibility on the part of the Administrator or the Bank to
follow the application of such funds.”




Executed this 21st day of December, 2012.
FEDERAL HOME LOAN BANK OF BOSTON




By: /s/ Edward A. Hjerpe III_____________
Chief Executive Officer




Concurrence:






By: /s/ Mark E. Macomber________________




